United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        December 5, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-30114
                           Summary Calendar



NICO BENN,
                                     Petitioner-Appellant,

versus

BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT,

                                     Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 02-CV-388
                          --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Nico Benn appeals the district court’s denial of his 28

U.S.C. § 2241 petition which challenged his post-removal-order

detention by the Immigration and Naturalization Service (INS).

The district court did not err in denying the petition.        Gisbert

v. United States Attorney General, 988 F.2d 1437, 1440 (5th Cir.

1993), amended by 997 F.2d 1122 (5th Cir. 1993).    Benn’s post-

removal-order detention was authorized under 8 U.S.C.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30114
                                -2-

§ 1231(a)(1)(C).   Benn’s incomplete and conflicting statements to

the INS hampered the INS’s ability to effectuate removal and

served to extend the removal period of 8 U.S.C. 1231(a)(1)(A).

Balogun v. INS, 9 F.3d 347, 350-51 (5th Cir. 1993).   The judgment

of the district court is AFFIRMED.